                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


    UNITED STATES OF AMERICA,                      )
                                                   )
            Plaintiff,                             )
                                                   )
    v.                                             )   NO. 3:17-CR-00176
                                                   )
    TERRENCE DEVOL LONDON II,                      )
                                                   )
            Defendant.                             )

                            MEMORANDUM OPINION AND ORDER

           Pending before the Court is Terrence Devol London II’s fully briefed “Motion for

Compassionate Release” (Doc. Nos. 108, 113, 115, 117). 1 A decision on the merits is appropriate

because London has exhausted his administrative remedies. (Doc. No. 116). For the following

reasons, the Court will grant London’s motion.

           The First Step Act of 2018 expanded a court’s ability to grant compassionate release to

certain federal prisoners under 18 U.S.C. § 3582(c). Such relief may now be warranted in cases

where a prisoner, who has exhausted administrative remedies, files a motion and the court finds

that a sentence reduction is warranted based on (1) “extraordinary and compelling reasons”; and

(2) “any applicable § 3553(a) factors[.]” United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir.

2020). “[T]he compassionate release decision is discretionary, not mandatory.” Id. at 1106. Using

that discretion, the Court will grant London’s request for the following reasons.

           First, London has shown “extraordinary and compelling” circumstances. Invoking the

Sentencing Commission’s policy statement on Reduction in Term of Imprisonment Under 18



1
  The Court granted London’s Motion for leave to file his compassionate release motion under
seal. (Doc. No. 112).


         Case 3:17-cr-00176 Document 118 Filed 04/12/21 Page 1 of 5 PageID #: 552
U.S.C. § 3582(c)(1)(A), London argues that he should be afforded release due to “[t]he death . . .

of the defendant’s spouse or registered partner when the defendant would be the only available

caregiver for the spouse or registered partner.” (Doc. No. 108 (citing U.S.S.G. 1B1.13 cmt. n. 1)).

Specifically, London seeks a reduced sentence in order to “take custody of his minor child, whose

mother passed away on December 20, 2019.” (Doc. No. 115 at 1). The Government counters that

London’s situation is not “exceptional or uncommon” enough such that compassionate release is

warranted. (Doc. No. 113 at 9–10).

       Although Jones no longer requires courts to consider the Sentencing Commission’s policy

statements when deciding compassionate release motions, those statements “still provide[] a useful

working definition of ‘extraordinary and compelling reasons,’ and thus may be consulted to ‘guide

discretion without being conclusive.’” U.S. v. Cole, No. 18-20237, 2021 WL 194194, at *1 (E.D.

Mich. Jan. 20, 2021) (citing U.S. v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)). Moreover, courts

“continue to lean on [the Family Circumstances provisions of § 1B1.13(1)(C)] when defining

‘extraordinary and compelling circumstances’ in the context of familial hardship. U.S. v. Davis,

No. 2:13-cr-00046-8-JRG, 2021 WL 829367, at *7 (E.D. Tenn. Mar. 4, 2021); see also U.S. v.

Taylor, No. 19-20056, 2021 WL 21760, at *2 (E.D. Mich. Jan. 24, 2021). Post-Jones courts have

concluded that “an extraordinary and compelling reason may exist following the death or

incapacitation of the caregiver of the defendant’s minor child or minor children.” Cole, 2021 WL

194194, at *2. The Court finds that such reasons exists here, as the mother of London’s minor

child has died. (See Doc. Nos. 108-5, 108-6, 108-7). Although the minor child is currently being

cared for by London’s aunt, the family agrees that it would be in the “best interest of the child that

she be cared for by her remaining, living parent.” (Doc. No. 108 at 3; see also Doc. No. 117).

Courts have been sensitive to instances where alternate family members caring for the child would




    Case 3:17-cr-00176 Document 118 Filed 04/12/21 Page 2 of 5 PageID #: 553
not be in the minor child’s best interest. See Cole, 2021 WL 194194, at *2–3. Accordingly, and in

light of Jones, the Court invokes its “full discretion” to determine that “extraordinary and

compelling” reasons exist to justify London’s compassionate release. Jones, 980 F.3d at 1109.

       Second, the applicable Section 3553(a) factors support London’s release. The Court is not

persuaded by the Government’s rebuttal that the factors disfavor his release given his danger to

the public. (Doc. No. 113 at 14). The Court will review the relevant factors below:

       The nature and circumstances of the offense weigh somewhat against compassionate

release. London pled guilty and was sentenced to 72 months in prison for violating (1) 21 U.S.C.

§ 841 for Possession with Intent to Distribute Heroin and Cocaine and (2) 18 U.S.C. § 922(g)(1)

for being a Felon in Possession of a Firearm. (See Doc. No. 108 at 2). Although the circumstances

of London’s offense were serious, the weight of this factor is limited because the remaining factors

support granting London compassionate release and London has shown great propensity for

reform, as evidenced by accrued good time credits. See id.

       The history and characteristics of the Defendant weigh slightly in favor of compassionate

release. The Government made a reasonable argument that London had a criminal history category

of III with five criminal history points at the time of his sentencing. (See Doc. No. 114 at 14). But

as with the prior factor, the weight of this factor is limited. The Court notes that London served

his time in custody laudably; he has not received any disciplinary violations and has advanced his

education by completing dozens of hours of coursework ranging from women’s rights to time

management. (See Doc. Nos. 108-1, 108-2).

       The need to protect the public from further crimes of the defendant weighs in favor of

compassionate release. Were the Court to deny London’s motion, London would likely only be

incarcerated for a few more months, as Probation has notified the Court that London is due to be




   Case 3:17-cr-00176 Document 118 Filed 04/12/21 Page 3 of 5 PageID #: 554
released to a residential program in August 2021. Moreover, London’s original term of

incarceration is due to terminate less than a year from now, in March 2022.

       The need to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner does not weigh in favor of either

granting or denying compassionate release. As discussed above, the primary issue at the heart of

London’s motion deals with the death of the mother of London’s minor child.

       To reflect the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense weighs in favor of granting compassionate release. London has shown

an increased respect for the law given that he has not comitted any infractions or disciplinary

violations while in custody. (See Doc. No. 108 at 2). Moreover, as discussed above, London has

served the overwhelming majority of his sentence, given that he is likely to be released to a

residential program in only a few short months.

       In sum, the Court finds that the 3553(a) factors weigh in favor of granting London’s

compassionate release.

       Accordingly, and for the foregoing reasons, London’s Motion for Compassionate Release

(Doc. No. 108) is GRANTED. The custodial portion of London’s sentence will be reduced to time

served and he shall be released from the custody of the BOP. The BOP shall ensure that London

tests negative for COVID-19 prior to his release from custody. London shall serve his original

three-year term of supervised release under the same conditions as those previously imposed and

such term will commence immediately. Upon his release, London shall travel directly to the home

of his fiancée, Larryn Owens at 923 South Westland Ave. Gallatin, TN 37066. London shall

contact his supervising probation officer within 48 hours after he arrives at his fiancée’s home.




   Case 3:17-cr-00176 Document 118 Filed 04/12/21 Page 4 of 5 PageID #: 555
London shall also continuously update his supervising probation officer regarding his efforts to

obtain legal custody of his minor child.

       IT IS SO ORDERED.



                                            __________________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




   Case 3:17-cr-00176 Document 118 Filed 04/12/21 Page 5 of 5 PageID #: 556
